DETAILED ACTION
This Office action is in response to the Request for Continued Examination and Amendment filed on 17 February 2021. Claims 1-18 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 February 2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of display units disposed on the supporting surface of a substrate, wherein a splicing seam exists in each of the gaps between adjacent display units, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Although Applicant shows in Fig. 6C several independent display units 401-409 spliced together to form the micro-LED display device 4, wherein SP1-SP4 are splicing seams, there is no disclosure of a plurality of display units disposed on the supporting surface of a substrate, wherein a splicing seam exists in each of the gaps between adjacent display units, as presently claimed. Since there is no cross-sectional view of the spliced display units 401 to 409 shown in Fig. 6C, there is no support for claiming that the spliced display units are “disposed on the supporting surface of a substrate”.  Admittedly, the plurality of display units are disposed on the supporting surface of substrate 10 prior to cutting and splicing, as shown in Figs. 1 and 2, however, there is no disclosure of a plurality of display units disposed on the supporting surface of a substrate, wherein a splicing seam exists in each of the gaps between adjacent display units, as presently claimed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-3, 5, 6, 11, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu et al., US PG Pub. 2015/0263066 A1, of record.
With respect to claim 1, Hu discloses a micro light-emitting diode display device, shown in Fig. 16B, comprising:
a substrate 306 having a supporting surface and an operation circuit (see paragraph [0067]: “The voltage may be applied from the working circuitry within a transfer head assembly 306 in electrical connection with the array of transfer heads through vias 307.”); and
a plurality of display units 250 (see Paragraph [0067]: FIGS. 16A-16E are cross-sectional side view illustrations of an array of electrostatic transfer heads 304 transferring nanowire devices 250, which may be nanowire LED devices, from carrier substrate 240 to a receiving substrate 300”) disposed on the supporting surface of the substrate 306, with each of the plurality of display units 250 comprising a plurality of micro light-emitting diodes 220 with different colors respectively (see paragraph [0041]: “Each nanowire 220 may be formed of a variety of compound semiconductors having a bandgap corresponding to a specific region in the spectrum. For example, the nanowires illustrated in FIG. 2A may be designed for emission of red light (e.g. 620-750 nm wavelength), green light (e.g. 495-570 nm wavelength), blue light (e.g. 450-495 nm wavelength), or other wavelengths such as yellow, orange, or infra-red.”), wherein the plurality of display units 250 is electrically connected to the substrate 306 through the 
wherein a splicing seam 272 (see Figs. 14, 15, and 16B) exists in each of the gaps between adjacent display units 250. A voltage is applied to the array of transfer heads 304. The voltage may be applied from the working circuitry, that is, the operation circuit, within a transfer head assembly in electrical connection with the array of transfer heads through vias 307m and the substrate is electrically connected to the display unit 250 through electrode layer 242 and ohmic contact layer 243 (see Fig. 11 and paragraph [0061]), therefore the plurality of display units 250, shown in Fig. 16B, is electrically connected to the substrate 306 through the operation circuit of the substrate 306.  As shown in Fig. 16B, the gap between any two of the plurality of display units 250 next to each other has a varying width.


    PNG
    media_image1.png
    802
    758
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    376
    792
    media_image2.png
    Greyscale

With respect to claim 3, Hu discloses wherein the varying width of the gap increases gradually (as shown in figure 16B above) in a direction away from the substrate 306. 
With respect to claim 5, Hu discloses wherein each of the plurality of display units 250 has a top surface away from the supporting surface and a bottom surface adjacent to the supporting surface, as shown in Fig. 16B, an orthogonal projection area of the top surface on the substrate 306 is less than an orthogonal projection area of the bottom surface on the substrate 306. 
With respect to claim 6, Hu discloses wherein a sum of orthogonal projection areas of the plurality of display units 250 on the substrate 306 is less than an area of the supporting surface of the substrate 306, as shown in Fig. 16B. 


    PNG
    media_image3.png
    396
    778
    media_image3.png
    Greyscale

With respect to claim 17, Hu discloses wherein a distance between edges of a portion of the plurality of display units 250 near an edge of the substrate 306 and an edge of the substrate 306 is greater than a distance between edges of another portion of the plurality of display units 306 located in a central area of the substrate 306, as shown in Fig. 16B below.

    PNG
    media_image4.png
    419
    869
    media_image4.png
    Greyscale
 
With respect to claim 18, Hu discloses a micro light-emitting diode display device, shown in Fig. 16D, comprising:
a substrate 306 having a supporting surface; and
a plurality of display units 250 disposed on the supporting surface of the substrate 306, with each of the plurality of display units 250 comprising a plurality of pixels 220, wherein each of the plurality of pixels 220 comprises at least three light-emitting diodes with different colors respectively (see Fig. 15 and paragraph [0041]: “Each nanowire 220 may be formed of a variety of compound semiconductors having a bandgap corresponding to a specific region in the spectrum. For example, the nanowires illustrated in FIG. 2A may be designed for emission of red light (e.g. 620-750 nm wavelength), green light (e.g. 495-570 nm wavelength), blue light (e.g. 450-495 nm wavelength), or other wavelengths such as yellow, orange, or infra-red.”), and a gap existing between any two of the plurality of display units next to each other has a varying width.


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7-10, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al., US PG Pub. 2015/0263066 A1, of record.
With respect to claim 4, Hu discloses the varying width of the gap, as shown in Fig. 16D, has a maximum value and a minimum value.  However Hu does not specifically discloses that a ratio of the minimum value to the maximum value is greater than or equal to 0.8 and less than or equal to 0.95. However, the ratio range would have been obvious to an ordinary artisan practicing the invention because, absent evidence or disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955). Furthermore, the specification contains no disclosure of either the critical nature of the claimed ratio of the minimum width value to the maximum width value or of any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2sd 1934, 1936 (Fed. Cir. 1990).  In addition, it is clearly obvious from the figures of Hu that the maximum width of the gap does not vary greatly from the minimum width of the gap, therefore, it would have been obvious to the skilled artisan that a ratio of the minimum value to the 
With respect to claim 7, Hu fails to teach that a ratio of a height of each of the plurality of micro light-emitting diodes 220 to a height of each of the plurality of display units 250 is less than 0.15. However, the claimed ratio would have been obvious to an ordinary artisan practicing the invention because, absent any evidence or disclosure of criticality for the ratio giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955). Furthermore, the specification contains no disclosure of either the critical nature of the claimed ratio of any unexpected results arising therefrom. Where patentability is aid to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2sd 1934, 1936 (Fed. Cir. 1990).
With respect to claim 8, although Hu discloses a plurality of shading structures 252 and 234 (see Fig. 9 and paragraphs [0047] and [0058]) with each of the plurality of shading structures 252 covering a top surface of a respective one of the plurality of display units 250, Hu lacks anticipation of a ratio of a covering area of each of the plurality of shading structures 252 on the top surface of the respective display unit 250 to an area of the top surface of the respective display unit 250 being greater than or equal to 0.5 and less than or equal to 0.95. However, the claimed ratio would have been obvious to an ordinary artisan practicing the invention because, absent evidence or 
With respect to claim 9, Hu discloses that each of the plurality of display units 250 has a side surface, and each of the plurality of shading structures 234 fully covers the side surface of the respective display unit 240, as shown in Fig. 9. 
With respect to claim 10, although in the micro light-emitting diode display device of Hu et al., an orthogonal projection of each of the plurality of shading structures 252 and 234 on the substrate 306 covers orthogonal projections of a portion of the micro light-emitting diodes 220 in the respective display unit 250 on the substrate 306, Hu et al. lack anticipation of a ratio of an overlapping area between the orthogonal projection 
With respect to claim 12, although Hu et al. disclose that an edge of each of the plurality of display areas on the substrate 306 is adjacent to and spacing from edges of a portion of the plurality of micro light-emitting diodes 220, as shown in Fig. 16D, Hu et al. lack anticipation of an edge of each of the plurality of display areas on the substrate is adjacent to and spacing from edges of a portion of the plurality of micro light-emitting diodes for a distance less than 600 micrometers. However, this distance would have been obvious to an ordinary artisan practicing the invention because, absent any evidence or disclosure of criticality for the distance giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955). Furthermore, the specification contains no disclosure of either the critical nature of the claimed distance or any 
With respect to claim 13, Hu et al. disclose that each of the plurality of display units 250 has a plurality of side surfaces, each of the plurality of side surfaces forms an angle A with the supporting surface of the substrate 306, as shown in Fig. 16D, however Hu et al. do not specifically disclose that the angle A is between 20 to 80 degrees However, the angle A would have been obvious to an ordinary artisan practicing the invention because, absent evidence or disclosure of criticality for the angle giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955). Furthermore, the specification contains no disclosure of either the critical nature of the angle or any unexpected results arising therefrom. Where patentability is aid to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2sd 1934, 1936 (Fed. Cir. 1990). In addition, since the side surfaces of the plurality of display units 250 in the display device of Hu et al. are inclined, the side surfaces obviously form an angle A with the supporting surface of the substrate 306, the angle A is not deemed to patentably distinguish Applicant’s claimed micro light-emitting diode display device from the known display device of Hu et al.
With respect to claim 14, Hu et al. disclose that each of the plurality of display units 250 has a height H, and each of the plurality of micro light-emitting diodes 220 has 
With respect to claim 15, it is known that it may be necessary to cut and splice an LED display panel to form a variety of LED displays having different sizes, as disclosed by Applicant in lines 20-25 on page 1 of the specification.  However, Hu et al. fail to teach a cutting line defined on the supporting surface of the substrate, the cutting line located in the gap between the any two of the plurality of display units adjacent to each other, a distance between the cutting line and an edge of one of the any two of the plurality of display units adjacent to each other on the substrate is less than 100 micrometers. However, it would have been obvious to the skilled artisan to locate the cutting line within the gap between the plurality of display units 250 to avoid cutting through the display units 250.  The distance between the cutting line and an edge of one of the any two of the plurality of display units adjacent to each other on the substrate would have been obvious to an ordinary artisan practicing the invention because, absent evidence or disclosure of criticality for the claimed distance giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955). 
With respect to claim 16, Hu et al. disclose each of the any two of the plurality of display units 250 adjacent to each other is covered with a shading structure 252 and 234 (see Fig. 9 and paragraphs [0047] and [0058]).  Since it would have been obvious to the skilled artisan that the cutting line would have been located within the gap between the plurality of display units 250 to avoid cutting through the display units 250, it would have been obvious to the skilled artisan that the two shading structures 252 and 234 (see Fig. 9 and paragraphs [0047] and [0058]) extend to the cutting line on the supporting surface from the any two of the plurality of display units adjacent to each other.
Response to Arguments
Applicant's arguments filed 17 February 2021 have been fully considered but are moot in light of the new ground of rejection. Applicant has argued that Hu et al. fail to teach ”a splicing seam exits in each of the gaps between adjacent display units.  However, as shown in Fig. 15 below, splicing seams 272 exist in each of the gaps between adjacent display units 250.  Therefore, the micro light-emitting diode display device of Hu et al., shown in Fig. 16B, anticipates Applicant’s claimed micro light-emitting diode display device as set forth in independent claims 1 and 18.



    PNG
    media_image1.png
    802
    758
    media_image1.png
    Greyscale


	Applicant has stated in the remarks presented on 17 February 2021 that support for amended claims 1 and 18 can be found in, for example, lines 16-20 on page 3 and line 27on page 10 through line 6 on page 11 of the present application. Although spliced display units 401 to 409 are shown in Fig. 6C, there is no support for claiming that the spliced display units are “disposed on the supporting surface of a substrate”.  Admittedly, the plurality of display units are disposed on the supporting surface of substrate 10 prior to cutting and splicing, as shown in Figs. 1 and 2, however, there is no disclosure of a plurality of display units disposed on the supporting surface of a substrate, wherein a splicing seam exists in each of the gaps between adjacent display units, as presently claimed.
Applicant has further argued that Hu et al. fail to disclose “each of the plurality of display units comprising a plurality of micro light-emitting diodes with different colors respectively”. However, in paragraph [0041], Hu et al. disclose that micro light-emitting diodes 220 illustrated in FIG. 2A may be designed for emission of red light (e.g. 620-750 nm wavelength), green light (e.g. 495-570 nm wavelength), blue light (e.g. 450-495 nm wavelength), or other wavelengths such as yellow, orange, or infra-red. Hu et al. further teach that the microlight-emitting diodes 220 can emit different spectra.  Hu et al. clearly teach that each of the plurality of display units 250 comprising a plurality of micro light-emitting diodes 220 with different colors.  This limitation does not patentably distinguish Applicant’s claimed micro light-emitting diode display device from that of Hu et al. 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose micro light-emitting diode display devices having splicing seams.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849.  The examiner can normally be reached on M-TH 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822



/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822